I,ACOMBE, Circuit Judge
(concurring). Plaintiff was found in fault on the former appeal, not because she looked first to the north instead of to the south. That she stopped and looked both ways while she was at a place where the cars on each side obstructed her view appeared on the first trial. The majority of the court reached the conclusion on the evidence then in the case that, when she reached a point just beyond the west rail of the middle track, the cars would no longer obstruct her view, and that there was the place where she should have stopped and looked both ways. The testimony on the second trial shows by actual measurement that from the point referred to, placing the ears as plaintiff said they were, there was an unobstructed view of 152 feet, quite sufficient, as the train was running slowly—about 6 miles an hour. The majority also understood from the record that, instead of stopping at that place to look both ways, she continued on while looking to the north till she came so near the third track which was 7 feet 7)4 inches from the second track, that she was hit by the train before she looked to the south. To me it seems that the testimony on this trial does not show that she did stop at all after reaching the place whence she could see up and down the track; but since my Associates are satisfied (as apparently the jury were) that she did stop after passing the second track I shall not dissent.